









WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT
AND LOAN DOCUMENTS


THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS
("Amendment") is executed as of July 16, 2019, by and between the financial
institutions signatory hereto (individually a “Lender,” and collectively the
“Lenders”), CITIZENS BANK, NATIONAL ASSOCIATION, a national banking association,
as Administrative Agent for the Lenders (in such capacity, the “Agent”), UNIQUE
FABRICATING NA, INC., a Delaware corporation ("US Borrower"), and UNIQUE-INTASCO
CANADA, INC., a corporation organized under the laws of the province of British
Columbia ("CA Borrower", called together with US Borrower, the "Borrowers" and
each of them referred to herein as a "Borrower").


RECITALS


WHEREAS, Borrowers, Agent and the Lenders are party to an Amended and Restated
Credit Agreement dated November 8, 2018, as amended by a Waiver and First
Amendment to Credit Agreement and Loan Documents dated May 7, 2019 (the "First
Amendment"), a Second Amendment to Credit Agreement and Loan Documents dated
June 14, 2019 (the "Second Amendment"), and a Third Amendment to Credit
Agreement and Loan Documents dated June 28, 2019 (the "Third Amendment", and
collectively with the First Amendment and Second Amendment, the "Existing
Amendments"), providing terms and conditions governing certain loans and other
credit accommodations extended and to be extended by the Lenders and/or Agent to
Borrowers, together with various other documents, written agreements,
certificates and instruments between Agent, Lenders, Borrowers and/or Guarantors
in connection therewith. The Amended and Restated Credit Agreement, as amended
by the Existing Amendments, and as the same may be further amended from time to
time, shall be referred to herein as the "Credit Agreement", and all of the
foregoing, as amended or modified from time to time, are collectively referred
to herein as the "Loan Documents";


WHEREAS, pursuant to the Existing Amendments, the Agent and Lenders granted a
Temporary Waiver to the Borrowers with respect to the Existing Default (as such
terms are defined in the First Amendment), which waiver expires upon the earlier
to occur of (i) July 22, 2019, and (ii) the satisfaction of the Full Waiver
Condition (as defined in the First Amendment), as determined by Agent in its
sole discretion;


WHEREAS, each Borrower reaffirms, ratifies and confirms the Loan Documents and
the Indebtedness as valid and binding. Each Borrower acknowledges that Agent and
Lenders have duly performed all of their obligations under the Loan Documents;


WHEREAS, upon the occurrence of the Fourth Amendment Effective Date, the Agent
and Lenders agree that the Full Waiver Condition shall be deemed satisfied; and


WHEREAS, Borrowers, Lenders and Agent desire to enter into this Amendment to
permanently waive the Existing Default, effective as of the Fourth Amendment
Effective Date, and make certain amendments and modifications to the Credit
Agreement and other Loan Documents as set forth herein.


NOW, THEREFORE, IT IS HEREBY AGREED by Borrowers, Agent and Lenders, that the
Credit Agreement and other Loan Documents are hereby amended as follows:


1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.
2.Permanent Waiver. As of the Fourth Amendment Effective Date, the Agent and
Lenders hereby grant a permanent waiver (the "Waiver") of the Existing Default
and any right they may have to enforce any of their rights and remedies against
Borrowers or Guarantors solely with respect to the Existing Default. Except as
expressly described in this Amendment, this Waiver shall not constitute a
modification or an alteration of the terms, conditions or covenants of the Loan
Documents. This Waiver shall not relieve or release the Borrowers or any
guarantor in any





--------------------------------------------------------------------------------





way from any of its respective duties, obligations, covenants or agreements
under the Loan Documents or from the consequences of any Event of Default
thereunder, except as expressly described above. This Waiver shall not obligate
the Agent or Lenders, or be construed to require the Agent or Lenders, to waive
any other Event of Default or defaults, whether now existing or which may occur
after the date of this waiver.
3.Amendments to Credit Agreement.
(a)Applicable Margin. The pricing grid set forth in the definition of
"Applicable Margin" in Section 1.1 of the Credit Agreement is hereby amended and
replaced in its entirety with the following pricing grid:
Level
Total Leverage Ratio
Commitment
Fees
Eurodollar Margin
Base Rate Margin
Letter of Credit Fees
I
Less than 1.50 to 1.00
0.25%
2.75%
1.75%
2.75%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.375%
3.00%
2.00%
3.00%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.50%
3.25%
2.25%
3.25%
IV
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
0.50%
3.50%
2.50%
3.50%
V
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
0.50%
3.75%
2.75%
3.75%
VI
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
0.50%
4.00%
3.00%
4.00%
VII
Greater than or equal to 4.00 to 1.00
0.50%
4.25%
3.25%
4.25%



(b)Definitions. The following definitions are hereby amended and restated as
they currently appear in Section 1.1 of the Credit Agreement, or added to
Section 1.1 of the Credit Agreement in appropriate alphabetical sequence, as
applicable:
"Consolidated EBITDA" shall mean, for any period of determination, without
duplication:


(a)     Consolidated net income; plus


(b)     the sum of the following to the extent deducted in calculating
Consolidated net income:
(i)     Interest Expense,


(ii)     tax expense (including, without limitation, any federal, state, local
and foreign Income Taxes),


(iii)     depreciation and amortization expense,


(iv)     Management Fees,


(v)     non-cash charges, losses or expenses for incentive stock programs
(excluding reserves for future cash charges),


(vi)     other non-cash charges, losses or expenses in an amount not to exceed
Five Hundred Thousand Dollars ($500,000.00) during any twelve month period, to
the extent approved by Agent,


(vii)    costs and expenses incurred in connection with (A) the consummation of
the transactions contemplated herein, in an amount not to exceed Seven Hundred
Fifty Thousand Dollars





--------------------------------------------------------------------------------





($750,000) with respect to calculations thereof for the US Borrower's first
three fiscal quarters of 2019, and (B) the Fourth Amendment, in an amount not to
exceed One Hundred Thousand Dollars ($100,000) with respect to calculations
thereof for the US Borrower's last fiscal quarter in 2019 and first two fiscal
quarters in 2020,


(viii)    restructuring costs and expenses incurred from time to time at various
locations (excluding the 2019 CEO Severance expenses), in an aggregate amount
during any twelve-month period, not to exceed (A) Five Million and 00/100
Dollars ($5,000,000.00), with respect to calculations thereof from the Fourth
Amendment Effective Date, through and including US Borrower's second fiscal
quarter in 2020, (B) Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) with respect to calculations thereof for US Borrower's third and
fourth fiscal quarters in 2020, and (C) One Million Five Hundred Thousand and
00/100 Dollars ($1,500,000.00) with respect to any calculation thereof after
such fourth quarter in 2020,


(ix)    costs incurred with respect to the purchase and implementation of US
Borrower's enterprise resource planning system, in aggregate amount not to
exceed (A) One Million and 00/100 Dollars ($1,000,000.00) with respect to
calculations thereof for each of US Borrower's fiscal quarters in 2019, (B) Six
Hundred Thousand and 00/100 Dollars ($600,000.00), with respect to calculations
thereof for each of US Borrower's fiscal quarters in 2020, and (C) Zero Dollars
with respect to any calculation thereafter,


(x)    with respect to calculations thereof that include any of the months
within US Borrower's 2019 Fiscal Year, (A) consulting expenses in an aggregate
amount not to exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00), and
(B) severance expenses incurred in connection with the resignation of the CEO of
US Borrower (the "2019 CEO Severance") in an aggregate amount not to exceed Five
Hundred Thousand and 00/100 Dollars ($500,000.00), and


(xi)    non-cash impairment charges pertaining to the value of goodwill; minus


(c)     non-cash charges previously added back to Consolidated net income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period; minus


(d)     any other non-recurring, non-cash gains during such period, including
without limitation, (i) gains from the sale or exchange of assets and (ii) gains
from early extinguishment of Indebtedness or Hedging Agreements.


"Fourth Amendment" shall mean that certain Waiver and Fourth Amendment to Credit
Agreement and Loan Documents dated as of July 15, 2019 between Borrowers, Agent
and Lenders.


"Unadjusted Consolidated EBITDA" shall mean, for any period of determination,
without duplication:


(a)     Consolidated net income; plus


(b)     the sum of the following to the extent deducted in calculating
Consolidated net income:


(i)     Interest Expense,


(ii)     tax expense (including, without limitation, any federal, state, local
and foreign Income Taxes), and


(iii)     depreciation and amortization expense; minus


(c)     non-cash charges previously added back to Consolidated net income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period; minus





--------------------------------------------------------------------------------







(d)     any other non-recurring, non-cash gains during such period, including
without limitation, (i) gains from the sale or exchange of assets and (ii) gains
from early extinguishment of Indebtedness or Hedging Agreements.


(c)Financial Reporting. Section 6.2(a) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
"(a)    within thirty (30) days after and as of the most recent month-end (or
more frequently as reasonably requested by the Agent or the Lenders), (i) a
Borrowing Base Certificate executed by a Responsible Officer of the US Borrower,
together with supporting accounts receivable and payable agings, and perpetual
inventory report, (ii) an updated 13-week cash flow projection of the US
Borrower and its Subsidiaries for the 13 weeks following the date of such
Borrowing Base Certificate, and (iii) a Covenant Compliance Report through and
including December 31, 2020 (A) containing the calculations demonstrating
compliance or noncompliance with the financial covenant contained in Section
7.1(c) hereof, and (B) certifying that there exists no Default or Event of
Default or, if any Default or Event of Default exists, specifying the nature
thereof, the period of existence thereof and what action Borrowers propose to
take with respect thereto; all of the foregoing to be in form and detail
satisfactory to Agent;"
(d)Financial Covenants.
(i)Section 7.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
"7.1    Financial Covenants. Permit:


"(a)    Maximum Total Leverage Ratio. The Total Leverage Ratio to exceed (i)
4.50:1.00, with respect to the fiscal quarter ended as of June 30, 2019; (ii)
4.25:1.00, with respect to the fiscal quarters ended September 30, 2019 and
December 31, 2019; (iii) 4.00:1.00, with respect to the fiscal quarter ended
March 31, 2020; (iv) 3.25:1.00, with respect to the fiscal quarters ended June
30, 2020 and September 30, 2020, and (v) 3.00:1.00, with respect to the fiscal
quarter ended December 31, 2020 and each fiscal quarter thereafter;


"(b)    Minimum Debt Service Coverage Ratio. The Debt Service Coverage Ratio to
be less than 1.20:1.00, to be measured as of the last day of each fiscal
quarter;


"(c)    Minimum Liquidity. The US Borrower's Liquidity to be less than 20% of
the Borrowing Base, to be calculated as of the last day of each fiscal month
through and including December 31, 2020, on the basis of the Borrowing Base
Certificate submitted with respect to such fiscal month just ended; or


"(d)    Minimum Unadjusted Consolidated EBITDA. The Unadjusted Consolidated
EBITDA of the US Borrower and its Subsidiaries on a Consolidated Basis to be
less than the amounts set forth below, with respect to the measurement period
ended as of each date of determination set forth below:


Date of Determination
Measurement Period
Minimum Unadjusted Consolidated EBITDA
June 30, 2019
Trailing 3 months
$1,500,000
September 30, 2019
Trailing 6 months
$3,200,000
December 31, 2019
Trailing 9 months
$4,600,000
March 31, 2020
Trailing 12 months
$7,300,000
June 30, 2020
Trailing 12 months
$9,400,000
September 30, 2020
Trailing 12 months
$10,750,000
December 31, 2020
Trailing 12 months
$12,000,000










--------------------------------------------------------------------------------





."


(ii)The form of Covenant Compliance Report attached to the Credit Agreement as
Exhibit D is hereby amended and replaced in its entirety with the form of
Covenant Compliance Report attached to this Amendment as Exhibit B.
(e)Permitted Distributions. Section 7.5(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
"(a)     Distributions of US Borrower to the Parent, so long as US Borrower
demonstrates compliance with each of the following conditions immediately prior
to declaration of such Distributions:
 
"(i)     the Post-Distribution DSCR shall be greater than 1.10:1.00;
 
"(ii)     US Borrower's Liquidity shall be no less than $5,000,000 after giving
pro forma effect to payment of the Distributions;


"(iii)     the Total Leverage Ratio shall be no more than 2.00:1.00; and
 
"(iv)     Borrowers are in compliance with the financial covenants set forth in
Section 7.1, both before and after giving pro forma effect to such
Distributions; and"


4.Representations and Warranties. Each Borrower represents, warrants, and agrees
that:
(a)This Amendment may be executed in as many counterparts as Agent, the Lenders
and Borrowers deem convenient, and shall become effective (with such date
referred to as the "Fourth Amendment Effective Date") upon (i) delivery to Agent
of all executed counterparts hereto, (ii) execution and delivery of such other
documents and instruments as the Agent and Lenders may require in connection
herewith, including without limitation the consent of the Guarantors in the form
attached as Exhibit A, all in form and content satisfactory to Agent, (iii)
payment to Agent for distribution to Lenders executing this Amendment in
accordance with their Percentages, of an amendment fee in the aggregate amount
of ten (10) basis points of the sum of (A) the Revolving Credit Aggregate
Commitment, (B) the CAPEX Loan Aggregate Commitment, and (C) the outstanding
principal balance of all Amortizing Loans as of the date hereof, which fee is
deemed fully earned on the date hereof and not refundable under any
circumstance, and (iv) payment to the Agent for the sole account of the Agent,
the structuring fee provided in the Supplement to Agent's Fee Letter dated as of
June 6, 2019.
(b)Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each Loan
Document remain true and correct, continue to be satisfied in all respects, and
are legal, valid and binding obligations, with the same force and effect as if
entirely restated in this Amendment.
(c)When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of each Borrower enforceable in accordance with its terms.
The Credit Agreement, as amended by this Amendment, is ratified and confirmed
and shall remain in full force and effect.
(d)No Default or Event of Default has occurred and is continuing under the
Credit Agreement or any other Loan Document that will not be cured or waived
pursuant to the terms of this Amendment, and no event has occurred or condition
exists that is or, with the giving of notice or lapse of time or both, would be
such a Default or Event of Default.
5.No Waiver. The Borrowers hereby acknowledge and agree that no delay or failure
of the Agent or the Lenders in exercising any right, remedy, power or privilege
under the Credit Agreement or the Loan Documents shall affect that right,
remedy, power or privilege. No delay or failure of the Agent or Lenders to
demand strict adherence to the terms of the Credit Agreement or the other Loan
Documents, shall be deemed to constitute a course of conduct inconsistent with
the Agent's and Lenders' rights at any time, before or after the occurrence of
any Event of Default, to prospectively demand strict adherence to the terms of
the Credit Agreement and the other Loan Documents.
6.No Other Changes; Ratification. Except as specifically provided in this
Amendment, the terms and conditions of the Credit Agreement and Loan Documents
remain unchanged and in full force and effect, and the parties hereto ratify and
confirm such terms and conditions. This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the Credit
Agreement.





--------------------------------------------------------------------------------





7.Waiver and Release of All Claims and Defenses. Borrowers, Guarantors and their
representatives, successors, assigns, agents, employees, officers, directors,
members, managers and heirs hereby waive, relinquish, discharge and release
Agent, Lenders and their successors, assigns, agents, employees and attorneys
from all claims and defenses of every kind or nature, known or unknown, whether
existing by virtue of state, federal, bankruptcy or non-bankruptcy federal law,
by agreement or otherwise, against Agent or any Lender, whether previously or
now existing or arising out of or relating to any transactions or dealings
between Agent, Lenders, and Borrowers through the date of this Amendment with
respect to the Indebtedness or otherwise, including without limitation, any
affirmative defenses, counter-claims, set-offs, deductions or recoupments.
8.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.
9.Other Modification. This Amendment may be altered or modified only by written
instrument duly executed by Borrowers, Agent and the Lenders. In executing this
Amendment, Borrowers are not relying on any promise or commitment of Agent or
the Lenders that is not in writing signed by Agent and the Lenders.
10.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.
11.No Defenses. Borrowers acknowledge, confirm, and warrant to Agent and the
Lenders that as of the date hereof Borrowers have absolutely no defenses,
claims, rights of set-off, or counterclaims against Agent and/or the Lenders
under, arising out of, or in connection with this Amendment, the Credit
Agreement, the Loan Documents and/or the Indebtedness.
12.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.
13.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS
AND THE AGENT OR THE BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
OF THEM.
This Amendment is executed and delivered as of the date first entered above.
BORROWERS:


UNIQUE FABRICATING NA, INC.,
as US Borrower


By:                        
Thomas Tekiele
Its:    Chief Financial Officer


UNIQUE-INTASCO CANADA, INC.,
as CA Borrower


By:                        
Thomas Tekiele
Its:    Secretary
SIGNATURES CONTINUE ON FOLLOWING PAGE





--------------------------------------------------------------------------------









CITIZENS BANK, NATIONAL ASSOCIATION,
as Agent and Lender




By:                        
Michael Farley
Its:    Senior Vice President




COMERICA BANK,
as Lender




By:                        
Paul G. Russo
Its:    Vice President




FLAGSTAR BANK, FSB,
as Lender




By:                        
Kathryn Pothier-Hilt
Its:    First Vice President




KEYBANK NATIONAL ASSOCIATION,
as Lender




By:                        
David P. Opatrny
Its:    Senior Vice President













































--------------------------------------------------------------------------------





EXHIBIT A
ACKNOWLEDGMENT AND CONSENT


Each of the undersigned hereby: (i) acknowledges and consents to the execution,
delivery and performance of that certain Waiver and Fourth Amendment to Credit
Agreement and Loan Documents of even date herewith between Unique Fabricating
NA, Inc. and Unique-Intasco Canada, Inc., as "Borrowers", Citizens Bank,
National Association in its capacities as a "Lender" and "Agent", Comerica Bank,
in its capacity as a "Lender", Flagstar Bank, FSB, in its capacity as a
"Lender", and KeyBank National Association, in its capacity as a "Lender",
executed in connection with the Amended and Restated Credit Agreement dated as
of November 8, 2018 among Borrowers, Lenders and the Agent, as amended (the
"Agreement"), (ii) agrees to and acknowledges the waiver and release in Section
7 thereof, and (iii) ratifies and affirms its Continuing Agreement of Guaranty
and Suretyship dated as of April 29, 2016 (the "Guaranty"), which Guaranty
remains in full force and effect with respect to all Indebtedness (as defined in
the Agreement and as amended by this Amendment) and each of the other Loan
Documents previously executed and delivered by it and/or Borrowers.


Executed as of the 16th day of July, 2019.




UNIQUE FABRICATING NA, INC.
UNIQUE FABRICATING, INC.
UNIQUE-CHARDAN, INC.
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.
UNIQUE-PRESCOTECH, INC.
UNIQUE FABRICATING REALTY, LLC
UNIQUE FABRICATING SOUTH, INC.
UNIQUE-INTASCO USA, INC.






By:                        
    Thomas Tekiele, Secretary of each of
    the above entities















































--------------------------------------------------------------------------------







EXHIBIT B
FORM OF COVENANT COMPLIANCE REPORT
TO:    Citizens Bank, National Association, as Agent


RE:    Amended and Restated Credit Agreement made as of the 8th day of November,
2018 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Citizens Bank, National Association, as Agent for
the Lenders (in such capacity, the “Agent”), Unique Fabricating NA, Inc. ("US
Borrower") and Unique-Intasco Canada, Inc., a British Columbia corporation (“CA
Borrower” called together with US Borrower, "Borrowers").
This Covenant Compliance Report (“Report”) is furnished pursuant to [Section
6.1(a), 6.1(c) or 6.2(a)] Remove Sections 1, 2, 4 and 5 for any Covenant
Compliance Report delivered with respect to Section 6.2(a) only, as of the end
of a calendar month that does not correspond to the end of a fiscal quarter. of
the Credit Agreement and sets forth various information as of ______________,
20___ (the “Computation Date”).
1.
Total Leverage Ratio (Section 7.1(a)). On the Computation Date, the Total
Leverage Ratio, which is required to not exceed [4.50/4.25/4.00/3.25/3.00] See
Section 7.1(a) of the Credit Agreement for the required level as of the
applicable Computation Date. Insert the applicable required Total Leverage Ratio
and delete the others. to 1.00 as of the Computation Date, was ______ to 1.00,
as computed in the supporting documents attached hereto as Schedule 1.

2.
Debt Service Coverage Ratio (Section 7.1(b)). On the Computation Date, the Debt
Service Coverage Ratio, which is required to not be less than 1.20:1.00, was
______ to 1.00, as computed in the supporting documents attached hereto as
Schedule 2.

3.
[Minimum Liquidity (Section 7.1(c)). On the Computation Date, the US Borrower's
Liquidity, which is required to be no less than 20% of the Borrowing Base as of
the Computation Date, was $_______________, as computed in the supporting
documents attached hereto as Schedule 3;] Remove this Section 3 for any
Computation Date after December 31, 2020.

4.
Minimum Unadjusted Consolidated EBITDA (Section 7.1(d)). On the Computation
Date, the Unadjusted Consolidated EBITDA, which is required to not be less than
[$______________] See Section 7.1(d) of the Credit Agreement for measurement
periods and required levels as of the relevant Computation Date. Insert the
applicable required level., was $______________, as computed in the supporting
documents attached hereto as Schedule 4.

5.
[Excess Cash Flow. The Excess Cash Flow for the Fiscal Year ended as of the
Computation Date is $________________, as computed in the supporting documents
attached hereto as Schedule 3. Based on the Total Leverage Ratio set forth in
Section 1 of this Report, the Excess Cash Flow Percentage is [50%/25%/0%] The
Excess Cash Flow Percentage will be (a) 50%, if the Total Leverage Ratio set
forth in Section 1 of this Report is greater than or equal to 2.75:1.00, (b)
25%, if the Total Leverage Ratio set forth in Section 1 of this Report is
greater than or equal to 2.00:1.00, but less than 2.75:1.00, and (c) 0% in all
other cases. Insert the applicable Excess Cash Flow Percentage and delete the
others., resulting in a mandatory prepayment of the Amortizing Loans under
Section 3.9(a) of the Credit Agreement in an amount equal to $_______________.]
Remove this Section 5 for any Covenant Compliance Report delivered with respect
to Section 6.1(c) only, as of the end of a fiscal quarter that does not
correspond to the end of a fiscal year.

The Borrower’s Responsible Offer hereby certifies that:
A.    To the best of my knowledge, all of the information set forth in this
Report (and in any Schedule attached hereto) is true and correct in all material
respects.
B.    To the best of my knowledge, the representation and warranties of the
Credit Parties contained in the Credit Agreement and in the Loan Documents are
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and at the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier specific date, in which case such representations and warranties were
true and correct in all material respects as of the date when made.





--------------------------------------------------------------------------------





C.    I have reviewed the Credit Agreement, and this Report is based on an
examination sufficient to assure that this Report is accurate.
D.    To the best of my knowledge, except as stated in Schedule 5 hereto (which
shall describe any existing Default or Event of Default and the notice and
period of existence thereof and any action taken with respect thereto or
contemplated to be taken by Borrower or any other Credit Party), no Default or
Event of Default has occurred and is continuing on the date of this Report.
[E.    With respect to the financial statements of Parent and its Consolidated
Subsidiaries delivered in connection herewith pursuant to Section 6.1(a) or (c)
of the Credit Agreement (as applicable), the undersigned certifies that there
are no material differences between the statements of income and cash flow shown
therein, and the results for US Borrower and its Consolidated Subsidiaries for
the like period.] Remove this Certification E for any Covenant Compliance Report
delivered with respect to Section 6.2(a) only, as of the end of a calendar month
that does not correspond to the end of a fiscal quarter.
Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.
IN WITNESS WHEREOF, US Borrower has caused this Covenant Compliance Report to be
executed and delivered by its Responsible Offer this ______ day of
__________________, ____.
UNIQUE FABRICATING NA, INC.




By:                            


Print Name:                        
Its:                            










































5 The Excess Cash Flow Percentage will be (a) 50%, if the Total Leverage Ratio
set forth in Section 1 of this Report is greater than or equal to 2.75:1.00, (b)
25%, if the Total Leverage Ratio set forth in Section 1 of this Report is
greater than or equal to 2.00:1.00, but less than 2.75:1.00, and (c) 0% in all
other cases. Insert the applicable Excess Cash Flow Percentage and delete the
others.
6 Remove this Section 5 for any Covenant Compliance Report delivered with
respect to Section 6.1(c) only, as of the end of a fiscal quarter that does not
correspond to the end of a fiscal year.
7 Remove this Certification E for any Covenant Compliance Report delivered with
respect to Section 6.2(a) only, as of the end of a calendar month that does not
correspond to the end of a fiscal quarter.



